DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16772285 filed on June 12th, 2020 in which claims 1-9 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 6-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yanagihara (JP 2003073575).

8.	Regarding independent claim 1: Yanagihara disclosed an aqueous dispersion of colored particles ([0002], lines 6-8) comprising a polymer having at least a unit of a monomer derived from a dye having a polymerizable unsaturated group ([0099], lines 1-4).

9.	Regarding claim 6: Yanagihara disclosed a writing instrument ink composition comprising the aqueous dispersion of colored particles described in Claim 1 ([0002], lines 6-12 and [0083], lines 7-8).

10.	Regarding claim 7: Yanagihara disclosed an inkjet ink composition comprising the aqueous dispersion of colored particles described in Claim 1 ([0002], lines 6-12).

11.	Regarding claim 8: Yanagihara disclosed a painting material composition comprising the aqueous dispersion of colored particles described in Claim 1 ([0002], lines 6-12 and [0083], lines 7-8).

12.	Regarding claim 9: Yanagihara disclosed an aqueous coating composition comprising the aqueous dispersion of colored particles described in Claim 1 ([0002], lines 6-12 and [0083], lines 7-8).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (JP 2003073575), in view of Kimura et al. (US Pub. Nº 2017/0137553).

16.	Regarding claim 2: Yanagihara disclosed the aqueous dispersion of colored particles described in Claim 1.
 	Yanagihara is silent about wherein the monomer derived from the dye is derived from a compound represented by General Formula (1) below:

    PNG
    media_image1.png
    111
    408
    media_image1.png
    Greyscale

where Dye represents a dye residue, R1 represents a hydrogen atom or a methyl group, Y2 represents -0- or -NR10-, where Rio represents a hydrogen atom or an alkyl group having 1 to 12 carbon atoms, A1 represents: an alkylene group having 1 to 21 carbon atoms which has in the chain thereof and/or at the terminal thereof at least one group selected from -0-, -OCO-, -COO-, -NHCO-, - CONH-, -NHCONH-, an arylene group, and a group represented by General Formula (2-1) below:

    PNG
    media_image2.png
    155
    455
    media_image2.png
    Greyscale

where Y1 represents a nitrogen atom or a group represented by General Formula (2-2) below:

    PNG
    media_image3.png
    96
    275
    media_image3.png
    Greyscale

n1 represents an integer from 0 to 2, and n2 represents an integer from 2 to 4, where n, + n2 is 3 or 4; an alkylene group having 1 to 21 carbon atoms which has in the chain thereof and/or at the terminal thereof at least one group selected from -0-, -OCO-, -COO-, -NHCO-, -CONH-, - NHCONH-, an arylene group, and the group represented by General Formula (2-1), and also has a hydroxy group as a substituent; an alkylene group having 1 to 21 carbon atoms which has a hydroxy group as a substituent; or an alkylene group having 1 to 21 carbon atoms.
 	Kimura et al. disclosed a printing composition comprising a monomer derived from a compound of the general formula (1) above (See paragraph [0030] and formula (I); also see [0593] and [0599]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimura et al. with those of Yanagihara by using the dye of Formula (1) in the aqueous dispersion of Yanagihara in order to prevent color migration and fading caused by bleed-out after coloring as disclosed by Kimura et al. in paragraph [0001].

17.	Regarding claim 3: Yanagihara disclosed the aqueous dispersion of colored particles described in Claim 1.
 	Yanagihara is silent about wherein the Dye is a dye residue represented by General Formula (I), (Ill), (IV), (VI) or (VII) below:

    PNG
    media_image4.png
    183
    434
    media_image4.png
    Greyscale

where n101 of R105(s) each independently represent a halogeno group, an alkyl group having 1 to 30 carbon atoms, an alkoxy group having 1 to 20 carbon atoms, an alkylthio group having 1 to 20 carbon atoms, a substituted or unsubstituted amino group, a hydroxy group, an aryl group having 6 to 14 carbon atoms, an aryloxy group having 6 to 14 carbon atoms, or an arylalkyl group having 7 to 20 carbon atoms, Y101 represents an oxygen atom, a sulfur atom, -NR132- or -Si(R133)2-, where R132 represents an alkyl group having 1 to 6 carbon atoms, and two of R133(s) each independently represent an alkyl group having 1 to 6 carbon atoms or an aryl group having 6 to 14 carbon atoms, An- represents an anion, and Ar1 is a ring structure represented by General Formulas (1-1-1) to (1-1-7) below:

    PNG
    media_image5.png
    129
    318
    media_image5.png
    Greyscale

where R101, and R104 each independently represent a hydrogen atom or a methyl group, R102 and R103 each independently represent a hydrogen atom, an alkyl group having 1 to 30 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 14 carbon atoms, * and ** represent the same positions as * and ** in General Formula (1), Patent Attorney Docket No. 

Page 7R101 and R102 together may form an alkylene group having 2 to 4 carbon atoms, and R103 and R104 together may form an alkylene group having 2 to 4 carbon atoms

    PNG
    media_image6.png
    252
    664
    media_image6.png
    Greyscale

where R131 represents an alkyl group having 1 to 30 carbon atoms, * and ** represent the same positions as * and ** in General Formula (1), * and ** represent bonding positions to the ring structures represented by General Formulas (I- 1-1) to (1-1-7), Ar2 represents a benzene ring, a naphthalene ring, or an anthracene ring, when Ar2 is a benzene ring, n101 represents an integer from 0 to 4, when Ar2 is a naphthalene ring, n101 represents an integer from 0 to 6, and when Ar2 is an anthracene ring, n101 represents an integer from 0 to 8

    PNG
    media_image7.png
    200
    391
    media_image7.png
    Greyscale

where An- is the same as above, R301 and R30s6 each independently represent a hydrogen atom or a methyl group, R302 to R305 each independently represent an alkyl group having 1 to 30 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 14 carbon atoms, n301 of R308(s) each independently represent an alkyl group having 1 to 30 carbon atoms, an alkoxy group having 1 to 6 carbon atoms, a phenyl group, a naphthyl group, a halogeno group, a hydroxy group, a nitro group, or a sulfo group, Ars represents a benzene ring or a naphthalene ring, and when Ars is a benzene ring, n301 represents an integer from 0 to 4, and when Ars is a naphthalene ring, n301 represents an integer from 0 to 6

    PNG
    media_image8.png
    144
    517
    media_image8.png
    Greyscale

where An is the same as above, 
R401 to R404 each independently represent a hydrogen atom, an alkyl group having 1 to 6 carbon atoms, an alkoxy group having 1 to 6 carbon atoms, an alkyloxycarbonyl group having 2 to 4 carbon atoms, an alkylcarbonyloxy group having 2 to 4 carbon atoms, a phenylcarbonyl group, a naphthylcarbonyl group, a halogeno group, a carboxy group, a nitro group, a cyano group, or an amino group, R405 and R4o6 each independently represent a hydrogen atom; an alkyl group having 1 to 6 carbon atoms; a phenylalkyl group having 7 to 9 carbon atoms which is unsubstituted or has an alkyl group having 1 to 6 carbon atoms, a nitro group, a halogeno group, or a cyano group; or a naphthylalkyl group having 11 to 13 carbon atoms, Patent Attorney Docket No. 
R407 represents a hydrogen atom; an alkyl group having 1 to 6 carbon atoms which is unsubstituted or has an alkoxy group having 1 to 6 carbon atoms, an alkyloxycarbonyl group having 2 to 4 carbon atoms, a hydroxy group, a carboxy group, a halogeno group, a cyano group, or an amino group; a phenylalkyl group having 7 to 9 carbon atoms which is unsubstituted or has an alkoxy group having 1 to 6 carbon atoms, a halogeno group, or an amino group; or a naphthylalkyl group having 11 to 13 carbon atoms, n401 of R408(s) each independently represent an alkyl group having 1 to 6 carbon atoms, an alkoxy group having 1 to 6 carbon atoms, an alkyloxycarbonyl group having 2 to 4 carbon atoms, an alkylcarbonyloxy group having 2 to 4 carbon atoms, a phenylcarbonyl group, a naphthylcarbonyl group, a halogeno group, a carboxy group, a nitro group, a cyano group, or an amino group, and n4o, represents an integer from 0 to 4

    PNG
    media_image9.png
    148
    398
    media_image9.png
    Greyscale

where An is the same as above, R601 represents an alkyl group having 1 to 6 carbon atoms, and R6o2 and R603 each independently represent an alkyl group having 1 to 30 carbon atoms

    PNG
    media_image10.png
    158
    453
    media_image10.png
    Greyscale

where R701 represents an alkyl group having 1 to 30 carbon atoms.
 	Kimura et al. disclosed a printing composition comprising a dye residue represented by general formulae (I), (III), (IV), (VI), or (VII) above (See formulae (VI), (VI-1-1), (IV), (V)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimura et al. with those of Yanagihara by using the dye of Formula (1) in the aqueous dispersion of Yanagihara in order to prevent color migration and fading caused by bleed-out after coloring as disclosed by Kimura et al. in paragraph [0001].

Allowable Subject Matter
18.	Claims 4 and 5 are allowed over the prior art of record.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20.	Japanese Patent application publication number 2004002529 to Miura et al. also disclosed a similar invention in Formulae 1-1,  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853